Citation Nr: 1610268	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-30 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

Entitlement to service connection for a dental disability, to include as secondary to diabetes.  

Entitlement to service connection for a heart disability to include aortic stenosis and congestive heart failure, to include as secondary to service-connected diabetes mellitus or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966 and from September 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 RO decision.  

The Veteran's claim of entitlement to service connection for a dental disability raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381.  The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but it is unclear whether the issue has been adjudicated.  In any case, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

We observe that the Veteran's appeal pertaining to his heart disability has been carefully limited to the precise diagnoses of aortic stenosis and congestive heart failure.  A prior claim for service connection for ischemic heart disease was denied by the RO in November 2010 and the Veteran has not disagreed with this denial.  

The issue of entitlement to service connection for a heart disability to include aortic stenosis and congestive heart failure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Twenty-one of the Veteran's teeth were removed due to decay during the first few months of his active duty service.

2.  The Veteran currently has dental problems consisting of carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  He has not alleged, and the records do not show impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or similar disability manifested by bone loss.


CONCLUSIONS OF LAW

1.  A dental disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.381, 4.150 (2015). 

2.  The appeal for service connection for a dental disorder as secondary to service-connected diabetes must be denied as a matter of law.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.310, 3.381 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran's teeth were noted to be "acceptable," upon entry into service.  Fewer than six months into service, however, most of his teeth, twenty-one in number, were removed due to "necrosis [of the] pulp."  He was provided with dentures manufactured of chrome cobalt and acrylic.  

Service connection is prohibited by law for these teeth, because they were extracted within the first few months of the Veteran's service.  Teeth noted as normal at entry will be service-connected only if they were filled or extracted after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  Thus, although the Veteran's teeth were not noted to be necrotic upon entrance into service, they were extracted within the first six months of his service.  Therefore, service connection is prohibited for these teeth.  

Currently, he asserts that he has further dental problems due to his service-connected diabetes.  He has presented a medical opinion to the effect that his diabetes complicates his dental care because he is at increased risk of infection, and a second medical opinion that he needs new dentures because of his diabetes and his congestive heart failure.  He has also submitted an internet medical article showing that people with diabetes are at greater risk of dry mouth, mouth ulcers, infections and tooth decay.  

In December 2010, a VA physician noted that the Veteran had recently lost one of his remaining teeth to decay, requiring extraction, and presented the opinion that diabetes neither causes or aggravates tooth decay, without further explanation.  

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Thus, as the Veteran does not appear to be seeking service connection for impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or similar disability manifested by bone loss, his claim for service connection must be denied as a matter of law.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Because this denial is a legal determination, no amount of VA assistance or notification would change the outcome of this issue.  The VA's duty to notify and assist provisions are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534 (2002).


ORDER

Service connection for a dental disability, to include as secondary to diabetes, is denied.


REMAND

In October 2015, the Board sought an expert medical opinion from a VA physician who is a specialist in cardiology, as to whether it is at least as likely as not that the Veteran's aortic stenosis and/or congestive heart failure was caused or aggravated by the Veteran's service-connected diabetes, or other risk factors.  Following review of the Veteran's claims file, the physician indicated that he did not have enough information to render an informed opinion.  In particular, the physician identified any echocardiogram reports reflecting testing done prior to the Veteran's aortic valve replacement surgery in March 2010, and the report of the surgery itself.  

The Veteran's surgery was performed at the VA Ann Arbor Healthcare System on March 9, 2010.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  All VA cardiac test reports prior to March 9, 2010, must be obtained as well.  

IF the Veteran has had any echocardiograms not performed by VA, i.e., at a private hospital such as St. Vincent's Hospital in Toledo, or the University of Michigan Hospital System, where he has also received medical care over the years, he is advised to work with his representative to identify such care and provide VA with the appropriate release form(s), so that VA can assist him in obtaining these records for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records reflecting cardiac testing afforded to the Veteran prior to March 9, 2010, by the VA Ann Arbor Healthcare System and any related clinics.  The RO should also obtain complete hospital records to include the surgical report of the Veteran's hospital stay in March 2010 at the VA Ann Arbor Healthcare System.

2. IF the Veteran has had any echocardiograms not performed by VA, i.e., at a private facility, then he should promptly complete the proper releases so VA can assist him in obtaining these records for review.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


